Citation Nr: 0912668	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-31 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to November 1, 2003, 
for an apportionment on behalf of the veteran's minor child.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to August 
1998.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDING OF FACT

A claim for apportionment of the Veteran's VA benefits was 
received on October 7, 2002.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 1, 2003, 
for the grant of apportionment of the veteran's VA benefits 
is denied as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.458 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 38 
U.S.C.A., chapter 51; rather, since the appellant is seeking 
an earlier effective date for an apportionment of the 
veteran's VA compensation benefits under 38 U.S.C.A., chapter 
53, she is not a "claimant" within the meaning of the VCAA 
statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 
(2004) (VCAA notice and assistance provisions do not apply to 
chapter 53 proceedings involving special provisions relating 
to benefits); accord Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA does not apply to application for restoration of 
competency because it is not a chapter 51 claim for 
benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA does not apply to an application for a waiver of 
overpayment because it is not a chapter 51 claim for 
benefits); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (VCAA does not apply to a CUE proceeding because 
the litigant is collaterally attacking a final decision, not 
pursuing a claim for benefits under chapter 51).  Thus, the 
VCAA provisions are not applicable to this appeal.

Analysis of the Claim

The evidence of record reflects that the appellant and the 
Veteran were married in July 1997 and divorced in July 1999.  
They have one child, R.R.S., born in May 1998. On October 7, 
2003, the appellant filed a claim for apportionment of the 
Veteran's VA benefits on behalf of her minor child.  In 
August 2004, the RO granted entitlement to an apportionment 
of the Veteran's VA benefits, effective November 1, 2003.  
The sole issue is whether an effective date earlier than 
November 1, 2003 is warranted for the grant of apportionment 
of the Veteran's benefits.

The appellant argues that the apportionment on his daughter's 
behalf should be effective as of March 12, 2002, the date 
that the Veteran was granted additional money on behalf of 
his daughter, because the Veteran was receiving an additional 
amount in his monthly VA compensation payment for his 
dependent daughter beginning April 1, 2002, even though his 
daughter had been living with the appellant since prior to 
April 2002, and because he did not sent the additional money 
to the appellant.

The law provides that all or any part of a Veteran's pension 
or compensation benefits may be apportioned.  38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  Additionally, where hardship is 
shown to exist, compensation benefits may be specially 
apportioned between the Veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  Veteran's benefits will not be apportioned until 
the estranged spouse of a veteran files a claim for an 
apportioned share.  If there is a child of the Veteran not in 
his custody, an apportionment will not be authorized unless 
and until a claim for an apportioned share is filed in the 
child's behalf.  38 C.F.R. 
§ 3.458(g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. 
§ 3.400(e).

The appellant's claim for apportionment on behalf of the 
veteran's children was received by VA on October 7, 2003.  
Thus, the apportionment is effective from the first day of 
the month following the month in which the claim was 
received, November 1, 2003.  See 38 C.F.R. § 3.400(a), (e).  
Since the effective date in this case is governed by the date 
of receipt of the claim for the apportionment, there is no 
basis for awarding apportionment any earlier than the month 
following the date of claim for the apportionment.  While the 
Board acknowledges that the Veteran failed to pay the 
appellant the additional money he was receiving from VA for 
his minor daughter, there is simply no legal authority for 
the award of an earlier effective date for apportionment of 
the Veteran's VA benefits.

In sum, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Thus, there is no legal basis to 
award an earlier effective date for the grant of the 
apportionment of the veteran's VA benefits.  Accordingly, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than November 1, 
2003, for the apportionment of the Veteran's Department of 
Veterans' Affairs benefits on behalf of his minor child, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


